DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
 
Election/Restrictions
Because claims 19 and 20 have been cancelled, no claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2019.
Drawings
The drawings were received on January 25, 2021.  These drawings are not acceptable.
Replacement figures 12 and 14 have no reference numbers.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: On page 21 of the marked-up version of the substitute specification, lines 7-8, the specification describes figure 3 as including first gear 212, second gear 211, and output unit 120. However, figure 3 does not include numbers 212 and 211, and 120 appears to refer to the entire figure, not to a particular portion. Furthermore, the only illustration provided which includes numbers 211 and 212 is figures 2A and 7B, which is a different embodiment of the invention.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not appear to provide antecedent basis for "wherein the output unit comprises first and second output units configured to receive the rotational force of the motor through the plurality of gears, and formed as separate modules so as to be rotated at different gear ratios" does not appear to have proper antecedent basis in the specification. The only output unit disclosed in anything approaching detail is output unit 120; the recited first and second output units do not appear to be disclosed other than using identical wording to the claims.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving unit" and "output unit” in claim 1 and all examined claims depending thereon, and "cross output unit" in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Note: if the below interpretation that the “first output unit” and “second output unit” are intended to refer to the disclosed first output shaft and second output shaft is correct, then the disclosed output unit is purely mechanical, the recited sequential engagement of the first and second output shafts is not achieved via programming in a controller. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, it is unclear what is intended to be encompassed by the limitation “a motor configured to generate a constant rotational force corresponding to the signal.”
In particular, it is unclear how, if at all, a motor must be configured differently than any other motor to generate a constant rotational force “corresponding to a signal”. Ordinarily, when the force generated corresponds to a specific signal, the force is not necessarily constant, but instead is a 
Regarding claim 1, it is unclear what is intended to be encompassed by the limitation “wherein the plurality of gears is configured to receive the rotational force of the motor. It is unclear in what way, if at all, the structure of the gears is intended to be different in order to be “configured to receive the rotational force of the motor”. It appears that this may be intended to recite the positioning of the plurality of gears, which could also be recited as how the ice maker is configured, instead of reciting the configuration of the plurality of gears itself.
Regarding claim 1, it is unclear what an “output unit” is. Although the specification refers to “output unit 120”, there is no clear description of what the “output unit” is, and the figures do not clearly illustrate what part or parts are considered to be the recited “output unit”.
Further regarding claim 1, the output unit is “configured to transfer a speed-changed rotation to the outside of a control box”. It is unclear whether this is intended to refer to transmitting a signal, a mechanical transfer of force, or something else.
Regarding claim 1, there does not appear to be a specific description or illustration of the recited first and second output units. Because the first and second units are part of the recited output unit, and the output unit invokes 112(f), this renders unclear what metes and bounds of protection are sought by the claim.
As best understood by the examiner, it appears that the first and second output units may be intended to refer to the “first output shaft” (121; see, for example, paragraph [0093] of the pre-grant publication, corresponding to the last paragraph beginning on page 21 of the marked-up substitute specification) and the “second output shaft” (122; see paragraph [0095 of the pre-grant publication, corresponding to the paragraph beginning on line 7 of page 22 of the marked-up substitute specification). This interpretation is supported by the descriptions of the output shafts engaging with 
Regarding claim 2, the entire claim, as submitted January 25, 2021, appears to be an inadvertent double recitation of limitations previously recited in claim 1, upon which claim 2 depends.
Regarding claim 22, it is unclear what is intended to be encompassed by the limitation “the first gear and the second gear have a same axis”.
An axis is a line in three-dimensional space. There are several kinds of axis; an axis of symmetry and a rotational axis can be, but do not have to be, the same.
As best understood by the examiner, the intended meaning is that the “first axial shaft”, first gear, and second gear have a common axis of rotation, and the first and second gear are both fixed to the first shaft. However, this is not clear from the claim language.
Similarly, the third gear and fourth gear appear to be intended to be recited to have an axis of rotation in common with both each other and the output shaft, with the third and fourth gear being fixed to the output shaft.
Regarding claim 22, it is unclear what it means for a gear to be provided “at a first angular range” or “at a second angular range”.
It appears, as best understood by the examiner, that this is intended to recite that the third gear and fourth gear each only have teeth within a specific angular range. This is also called a “mutilated gear” or, more generally, this is a type of “limited engagement gearing”.
Allowable Subject Matter
The absence of an art-based rejection for claims 1, 2, 4-18, and 21 is not an indication of allowable subject matter, but rather, is an indicia of the indefiniteness of the claims.

Claims 22-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the specific details of the relative positioning and interactions of the four gears relative to the output shaft and the motor.

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page 12 that figures 12 and 14 have been corrected, with “deiver” changed to “driver”. This is correct, but insufficient.
It is argued on page 12 that drawings do not necessarily have to include reference numbers so long as the drawing properly shows the components.
The relationship between figures 12 and 14 and the rest of the disclosure is not clear. A clear depiction of components without a clear description of what those components are and what their relationship to the remainder of the disclosure is does not constitute a clear disclosure. Therefore, the argument is unpersuasive and the replacement figures are objected to.
It is argued on pages 12 and 13 that figure 16 is deleted from the drawings. That aspect of the objections has been rendered moot. The examiner notes that, for the clarity of the record, the applicant may wish to submit an annotated set copy of the figures, especially of figure 16 showing that it is cancelled.

As reference numeral 42 is described on page 27 of the substitute specification, that aspect of the objection has not been maintained.
It is argued on page 13 that the substitute specification addresses portions in the specification “as guided by the Office Action”.
Most of the lack of clarity in the specification has been corrected. However, as detailed above, the description of figure 3 refers to reference numbers not found in figure 3, and is unclear. Furthermore, the applicant is respectfully reminded that proofreading the entire 50-page specification for minor errors is not the examiner’s duty. The examiner noticed this additional lack of clarity in the specification while attempting to ascertain what the first and second output units, which are recited as part of the output unit, are. This does not mean this is the only unclear portion of the specification, but only that the examiner has not noticed others at this time.
It is argued bridging pages 13 and 14 that the preamble of claim 1 has been amended to clarify the claim. This is correct, and that aspect of the rejection has not been maintained.
It is argued on page 14 that dependent claim 21 “more clearly defines the relationship of the plurality of gears and the output unit”.
Much like limitations from the specification are not to be read into the claims, limitations from dependent claims cannot be read into the independent claim. If the scope of the limitation “the gear group is configured to change a rotational speed of the first end in the first range while the ice tray is twisted by the rotation of the first end” were clearly commensurate with “while the motor is rotated with a constant speed during a first time period but the rotational speed of the output unit is changed during the first time period”, then dependent claim 21 would fail to further limit claim 1. Therefore, the scope of claim 1 remains unclear, and the argument is unpersuasive.

The examiner notes that moving the same unclear limitation (i.e. “transfer a speed-changed rotation to the outside of a control box”) into claim 1 has not clarified the limitation, and the amendment of claim 2 to recite the corrected version only causes further confusion by repeating the remaining limitations previously in claim 2 and now in claim 1.
It is argued on page 15 that the first and second output shafts 121 and 122 “may correspond to” the first and second output units.
This argument is insufficient. There is no indication in the originally filed application that the first and second output units are the first and second output shafts. If the applicant intends to recite first and second output shafts, the applicant should do so.
It is argued on page 15 that claim 4 has been amended, such that it is now clear.
This is correct, and that aspect of the rejection as indefinite due to lack of clarity has not been maintained.
It is argued on page 16 that the first and second output units of Matushita do not form different pitch circles so as not to overlap each other.
It appears possible that the applicant is correct. However, without a clear understanding of what the first and second output units are disclosed to be, the examiner cannot determine what the equivalents are, and the scope of the claims is so unclear as to preclude certainty regarding whether or not Matsushita can be considered to disclose an equivalent.
It is argued on page 18 that Matsushita does not disclose the first gear and the second gear to have a same axis.
.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tarr (US Patent No. 2,638,065), Langgaard (US Patent No. 2,287,255), Bausman (US Patent No. 2,226,890), Rose et al (US Patent No. 2,212,405), and Llewellyn et al (US Patent No. 2,145,399) each disclose ice, ice cream, or confectionary molding machines which use mutilated gears to control the motion of the mold, but do not disclose their use in combination to change the speed of rotation of a mold being twisted to release the item being congealed or frozen.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763